Title: From Thomas Jefferson to John Trumbull, 13 October 1786
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Oct. 13. 1786.

Not knowing Mrs. Cosway’s address, I take the liberty of putting the inclosed under your cover, and of begging you to deliver it personally. Your reward will be the visit it will occasion you. She promised to write to me. Be so good as to take charge of her letters, and to find private conveiances for them, or to put them under cover to Mr. Grand banker rue neuve des Capucins à Paris. Or she will do the last herself. All letters directed to me are read in the post offices both of London and Paris.
I duly received your favor dated Antwerp, and notwithstanding the little disappointment occasioned by a circumstance which Mrs. Cosway will explain to you, I was much entertained with it. It revived my inclination to travel, an inclination which always lies uppermost. My first wish was to see the places you described; my second to see in preference Italy, Greece &c. But god knows when I may be able to see either, or if ever. I intended to have visited the South of France this fall, but am prevented by this unlucky accident to my wrist which I cannot in the least use yet. We are now however satisfied that it is set, and that time alone is necessary for it’s reestablishment. In the mean time the left hand is learning to perform the functions of the right. This however it does awkwardly and slowly. It is with pleasure it executes that of assuring you of the sincere esteem with which I have the honour to be Dear Sir your friend & servant,

Th: Jefferson

